PER CURIAM.
The Director of Revenue (Director) appeals from the judgment reinstating petition*745er’s driving privileges. We reverse and remand.
Petitioner’s driving privileges were suspended after he refused to submit to a chemical test to determine his blood-alcohol content. § 577.041, RSMo 1994. The trial court subsequently granted his petition for review, finding that Director had failed to prove that petitioner had been warned his license would be “immediately” revoked as required by Logan v. Director of Revenue, 906 S.W.2d 888 (Mo.App. W.D.1995).
On appeal, Director contends petitioner was adequately informed of the consequences of refusing to submit to the test. We agree. This case is controlled by the recent decision of the Missouri Supreme Court, Teson v. Director of Revenue, 937 S.W.2d 195 (Mo. banc 1996). The warning petitioner received unambiguously informed him that he would lose his driving privileges if he refused to take the test. Teson, at 198. Petitioner’s decision-making process was not prejudiced by the omission of the word “immediately” from the warning. Id. Thus, we reverse the judgment reinstating petitioner’s driving privileges and remand for entry of orders denying petitioner’s petition for review and dissolving the injunction which prevented Director from revoking petitioner’s driving privileges.
Reversed and remanded.